Exhibit 10

FORM OF EXTENSION OF TERM

OF EMPLOYMENT PERIOD

MEMORANDUM

 

To:   

 

   From:   

Patricia Smith Lawler,

EVP/Human Resources Division

   Re:    Extension of Employment Period    Date:    March     , 2009   

The Board of Directors of BankFinancial Corporation (the “Company”) [or
BankFinancial, F.S.B. (the “Bank”)] and its Human Resources Committee have
completed their annual review of your Employment Agreement with the Company
[Bank] dated                         , and have determined to offer to amend
your Employment Agreement to extend the term of the “Employment Period” as
referenced in Section 2(a) of your Employment Agreement to
                                . Please note that this amendment will also
change the “Anniversary Date” as defined in your Employment Agreement to
March 31st of each applicable year.

If you are agreeable to amending your Employment Agreement to extend the term of
the Employment Period as provided above, please sign and date this document in
the space indicated below and return it to me by no later than
                                        .

If you do not sign and return this document to me by such date, the term of your
Employment Period and the Anniversary Date applicable to your Employment
Agreement will remain unchanged.

 

Name:  

 

Signature:  

 

Date:  

 